Citation Nr: 0905309	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-28 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for a duodenal ulcer, 
currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1963 
and from July 1965 to April 1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, VA Regional Office (RO).  

In March 2008, the Veteran withdrew his hearing request.  


FINDING OF FACT

The Veteran's service-connected duodenal ulcer is manifested 
by no more than a mild degree of impairment.  There is no 
competent evidence of multiple small or large eroded or 
ulcerated symptoms and/or areas, or severe symptoms with 
constant abdominal distress.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
duodenal ulcer have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, Diagnostic Codes 
7304-7307 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The August 
2003, January 2004, and March 2006 letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

To the extent that VCAA notice letters were not compliant 
with the directives in Vazquez-Flores, the Board finds that 
any deficiency in the VCAA notice was harmless error.  The 
VCAA notices provided information to the claimant which 
complies with Vazquez-Flores.  The record reflects that the 
Veteran was informed of the necessity of providing on his own 
or by VA, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
The claimant was also told that disability ratings range from 
zero to 100 percent based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment, and relevant diagnostic codes were provided.  
Therefore, the Board finds that the claimant has not been 
prejudiced by any insufficient notice in this case.  

The Veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected duodenal ulcer since the 
claimant was last examined in June 2006.  38 C.F.R. 
§ 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The June 2006 VA examination report is thorough and supported 
by VA treatment records.  The examination report in this case 
is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  In sum, the claimant was provided 
the information necessary such that any defective 
predecisional notice error was rendered non-prejudicial in 
terms of the essential fairness of the adjudication.  Thus, 
the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The March 2006 and April 2008 
letters also discussed the appropriate disability rating or 
effective date to be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When a higher rating is being requested for an already 
established service-connected disability, the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court has held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.

The severity of a digestive system disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 
4.114.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated by the 
instructions under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.114.  

For purposes of evaluating conditions in 38 C.F.R. § 4.114, 
the term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  The term "inability to gain weight" means that there 
has been substantial weight loss with inability to regain it 
despite appropriate therapy.  "Baseline weight" means the 
average weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112.

Diagnostic Code 7305 provides a 10 percent rating for a mild 
ulcer with recurring symptoms once or twice yearly.  A 
moderate ulcer, with recurring episodes of severe symptoms 
two or three times a year averaging ten days in duration, or 
with continuous moderate manifestations warrants a 20 percent 
rating.  A 40 percent rating is assigned when the disorder is 
moderately severe; that is, less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  A 60 percent 
rating is provided for a severe ulcer manifested by pain that 
is only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.  

Diagnostic Code 7307 provides a 30 percent rating for chronic 
gastritis with multiple small eroded or ulcerated areas, and 
symptoms and a 60 percent rating for chronic gastritis with 
severe hemorrhages, or large ulcerated or eroded areas. 

Under Diagnostic Code 7319, a 30 percent rating is warranted 
for severe irritable colon syndrome manifested by diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran's service-connected duodenal ulcer is currently 
rated as 10 percent disabling pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7305.  

The Board finds that a rating in excess of 10 percent is not 
warranted under Diagnostic Code 7305.  An April 2002 private 
record notes that the abdomen was soft and benign.  In 
addition, while a January 2003 private record reflects 
complaints of constipation and a March 2003 private record 
reflects complaints of heartburn, constipation, and diarrhea, 
a private record, dated in January 2004, reflects that he 
denied dysphagia, nausea, vomiting or change in bowel habits, 
and a September 2003 private report notes a soft, nontender 
abdomen.  While peptic ulcer disease was noted in a January 
2007 treatment record, normoactive bowel sounds were reported 
and no organomegaly was palpable.  The Board notes that 
dietary restrictions were noted in association with high 
triglycerides in January 2007, not the service-connected 
duodenal ulcer.  

In addition, the June 2006 VA examiner noted no abdominal 
pain or anemia, and while the Veteran reported slight weight 
loss, the examiner reported no history of weight loss or 
anemia.  The Board notes that a July 1971 VA examination 
report notes that the Veteran weighed 197 pounds, a March 
2003 private record reflects a weight of 217 pounds, a weight 
of 272 pounds was noted in September 2003, and on VA 
examination in June 2006, his weight was 235 pounds.  In 
addition, the June 2006 VA examination report notes no 
complaints of dyspeptic symptoms, except for very uncommonly 
nausea and vomiting, and symptoms of 'gas.'  There is no 
competent evidence of incapacitating episodes.  In this case, 
the Board finds that the evidence establishes that the degree 
of impairment due to the service-connected ulcer is no more 
than mild, and that a higher rating is not warranted under 
Diagnostic Code 7305.  

In regard to the assertions regarding flare-ups in the 
January 2009 Informal Hearing Presentation, the Board notes 
that the 10 percent disability evaluation assigned 
contemplates loss of time from exacerbations due to the 
service-connected duodenal ulcer.  38 C.F.R. § 4.1 (2008).  
Thus, the Board finds that an evaluation in excess of 10 
percent is not warranted for the duodenal ulcer.  

In addition, the Board finds that a higher rating is not 
warranted under any other applicable Diagnostic Code.  In 
regard to the Veteran's assertions, as reflected in a 
December 2006 VA Form 9 and in the January 2009 statement 
from his representative, to the effect that he has a bleeding 
ulcer and/or that anticoagulation medication has aggravated 
the service-connected duodenal ulcer, the Board notes that 
private reports, dated in June 2000, document bleeding 
related to an upper gastrointestinal source and related to 
medications (Ecotrin and Coumadin), and the erosions-ulcers 
at the prepyloric area of the gastric antrum were attributed 
to aspirin.  Regardless, during the relevant period in this 
case, there is no competent evidence of multiple small eroded 
or ulcerated areas, or severe hemorrhages, or large ulcerated 
or eroded areas to warrant a higher rating under Diagnostic 
Code 7307.  Rather, a September 2003 private report notes 
symptomatic ulcer disease, and no bleeding over the previous 
several years was specifically noted.  There is no competent 
evidence of chronic gastritis with multiple small eroded or 
ulcerated areas or with severe hemorrhages, or large 
ulcerated or eroded areas to warrant a higher rating under 
Diagnostic code 7307.  

The Board further finds that a higher rating is not warranted 
under Diagnostic Code 7319.  The competent evidence does not 
establish severe irritable colon syndrome manifested by 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress to warrant a 30 percent 
rating.  Rather, a May 2002 private report reflects that the 
appellant denied any change in bowel habits, and a September 
2003 private report notes complaints of intermittent 
epigastric pain, not constant, and that he took acid reducers 
not on a consistent basis, but only occasionally, once a week 
or more frequently, as necessary.  In regard to the Veteran's 
assertions, in the January 2009 Informal Hearing 
Presentation, to the effect that diverticulitis aggravated 
the service-connected duodenal ulcer, the Board notes that 
there is no competent evidence in support of this contention.  
Regardless, and while the June 2006 VA examination report 
reflects complaints of constipation and 'gas," and a January 
2007 record reflects a daily dose of an acid reducer, the 
evidence does not establish more than a mild degree of 
impairment due to the service-connected duodenal ulcer.  

There is no competent evidence establishing recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration or with continuous moderate 
manifestations.  Rather, the competent evidence establishes 
no more than a mild degree of impairment due to the service-
connected duodenal ulcer.  The June 2006 VA examination 
report notes a soft abdomen with no hepatospenomegaly, an 
October 2006 record notes that the abdomen was normal, and in 
March 2007, normoactive bowel sounds were noted with no 
organomegaly.  In addition, while a February 2007 record 
notes colonoscopy showed a possible incipient hyperplastic 
polyp, such does not establish that a rating in excess of 10 
percent is warranted for the service-connected duodenal 
ulcer.  Thus, a higher rating is not warranted under 
Diagnostic Code 7319.

A determination as to the degree of impairment due to the 
service-connected duodenal ulcer requires competent evidence.  
The Veteran is competent to report his symptoms and that he 
is worse.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to the 
degree of impairment.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence 
of record, to include evidence to the contrary.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the competent medical evidence, to include the June 2006 
examination report.  The examiner reviewed the claims file 
and provided detailed findings based on reliable principles 
and the opinion is supported by the treatment records.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal remain denied.  

Lastly, the Board notes that there is no competent evidence 
that the Veteran's service-connected duodenal ulcer caused 
marked interference with employment or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1.  There is no 
competent evidence that the Veteran is unable to secure or 
follow a substantially gainful occupation solely as a result 
of his service-connected duodenal ulcer.  Thus, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation.


ORDER

A rating in excess of 10 percent for a duodenal ulcer is 
denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


